DETAILED ACTION

Status of Claims

This action is in reply to the application filed on 12/03/2018.
Claims 1-20 are currently pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of prior-filed provisional applications under 35 U.S.C. 119(e) is acknowledged. However, alone or in combination, the disclosures of the prior-filed applications 62/593,805 and 62/734,482 fail(s) to provide adequate support in the manner provided by 35 U.S.C. 112(a) for claims 1-20 of this Application, and as such the claims 1-20 are not in condition to receive the benefit of an earlier filing date under 35 U.S.C. 119(e). The following limitations recited in independent claims 1 and 12 are unsupported: receiving a resource analysis request including one or more constraints; generating a prioritization schedule based on the constraints; executing a deployment simulation to generate resource analysis results; processing the resource analysis results; and transmitting the processed resource analysis results to one more devices associated with the resource analysis request. As follows the limitations of claims 2-11 and 13-20 are unsupported by the parent applications at least due to dependency.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7, 17, and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 7 and 17 recite wherein at least one of the resource analysis results comprises an optimal location to offload data, which is a term of degree with ambiguous meets and bounds because neither the claim nor Applicant’s Specification (AppSpec) provides any indication as what measure/metric is being optimized. 
Claim 19 recites wherein the processing the resource analysis results is performed in real-time or substantially real-time, the term “real-time” itself is a term of a degree with no clear meaning which also makes “substantially real-time” entirely ambiguous. AppSpec does not describe the “processing the resource analysis results” as being performed in real-time, although it does include “real-time” language in relation to a different process:
“high value computing resources (e.g., the content absorption nodes) are disposed at or near the data-generating autonomous mobility implementations thereby enabling computer resource-intensive and meaningful computations of the collected data to occur locally (in real-time) rather than at a remote data center. These local computations of data from the autonomous mobility implementations enable real-time or near real-time (e.g., within 1-60 seconds or the like) data management decision by the local content absorption node” (¶0019).

Even construing this as being applied to claim 19 would not resolve the issue because there is no indication as to what precisely delineates the end of the “processing”, making it unclear what precisely the claim requires to be accomplished in “1-60 seconds or the like”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 7-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brogi et al. (How to best deploy your Fog applications, probably).

Claim 1:
Brogi discloses the limitations as shown in the rejections below:
A method for vehicle resource analysis, the method comprising: receiving a resource analysis request (to evaluate/estimate deployment alternatives) including one or more constraints (requirements/constraints), (pg. 106; pg. 108, Fig. 1-2; pg. 110, Fig. 5; pg. 105, § I, 3-5). 
“FogTorchΠ permits to express…processing and QoS requirements of an application, and it determines deployments of the application over the Fog infrastructure that meet all such requirements.”

generating a prioritization schedule (set of preprocessed requested sensor/”Thing” bindings and/or candidate deployments) based on the constraints; executing a deployment simulation to generate resource analysis results (eligible deployments and associated “QoS-assurance” and “Fog resource consumption” metrics)  (pg. 109, col. 1; pg. 110, col. 1). See also extended example pg. 110-111, § IV. Exemplary quotation:
“FogTorchΠ is run a sufficiently large number of times and, at each run, it inputs a particular Fog infrastructure, choosing a QoS profile for each communication link…The output is the set of eligible deployments generated at each run. At the end of the simulation, results from all runs are aggregated by computing two metrics for each obtained eligible deployment: QoS-assurance… Fog resource consumption” (pg. 110, col. 1). 

processing (sort/organize; generate corresponding scatterplots/ visualizations) the resource analysis results; and transmitting the processed resource analysis results to one more devices associated with the resource analysis request (pg. 110, § IV, para. 1):
“FogTorchΠ outputs all eligible deployments, accompanied by their QoS-assurance and Fog resources consumption values. The final choice of a particular deployment among the eligible candidates is however left to users (the IT experts in this example), leaving them the freedom of choosing how to trade-off between achievable QoS-assurance and Fog resources consumption (and possibly also taking into account other application specific, technical or business considerations). To help decision making, for all questions we discuss the eligible deployments, displayed as scatter plots on the axes QoS-assurance and Fog resource consumption.”

Claim 4:
Brogi discloses the limitations as shown in the rejections above. Furthermore, Brogi discloses at least one of the constraints comprises a specified geographical area in at least pg. 107, disclosing that the “Fog infrastructure consists of Things, Fog and Cloud nodes at a given location, featuring hardware, software and IoT capabilities…Fog nodes, each denoted by a tuple f = (i, π,H,Σ,Θ) where…π denotes its location…” and that constraints can include “business-related constraints (e.g., commercial or legal) forbid some components from being deployed on any node of the infrastructure, deployment designers can specify the whitelist of Fog or Cloud nodes on which each component can be installed” (pg. 107, col. 2).

Claim 5:
Brogi discloses the limitations as shown in the rejections above. Brogi further discloses wherein at least one of the constraints comprises a time frame for data collection (e.g. Terabyte/week), (see at least. pg. 106, col. 1; pg. 107, col. 1, para. 1-4; pg. 108, fig. 2).
Claims 7 and 8:
Brogi discloses the limitations as shown in the rejections above. Brogi further discloses wherein at least one of the resource analysis results comprises an optimal location to offload data (“DataStorage” on Fog node)…wherein the deployment simulation comprises: simulating offloading one or more data elements from the collected data at a local content absorption node, wherein the local content absorption node is different from a remote data center (cloud) (see at least pg. 108, Fig. 1-2; pg. 111).

Claim 9:
Brogi discloses the limitations as shown in the rejections above. Brogi further discloses receiving one or more adjustments to the resource analysis request ("what-if” analaysis); and re-executing the deployment simulation to generate resource analysis results based on the adjustments to the resource analysis request (see at least pg. 105, § I, para. 6; pg. 106, col. 2, para. 6; pg. 114, § VI, para. 3).
“For each deployment FogTorchΠ outputs QoS assurance and resource consumption over Fog nodes. Those metrics permit to compare possible deployments, and to evaluate the impact of possible changes in the Fog infrastructure/applications (what-if analysis)…As we will show, tools like FogTorchΠ may help IT experts in deciding where to deploy each component of an application to get the best QoS assurance, as well as in identifying beforehand existing infrastructure criticalities (pg. 105)…The potential of FogTorchΠ has been illustrated by discussing its application to a smart agriculture Fog application, performing what-if analyses at design time, including changes in Fog nodes or applications requirements, exploited IoT devices and QoS featured by communication links.” (pg. 114)




Claim 11:
Brogi discloses the limitations as shown in the rejections above. Brogi further discloses wherein the generating the prioritization schedule comprises optimizing for lowest data computation expenditure based on the constraints (pg. 110, col. 1, para. 1 and 4; § IV, para. 1; pg. 111, Fig. 7; pg. 113, col. 2, para. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Brogi et al. (How to best deploy your Fog applications, probably) in view of Brogi2 (Deploying Fog Applications: How Much Does It Cost, By the Way?).

Claims 2 and 6:
Brogi discloses the limitations as shown in the rejections above. Brogi briefly describes “One of [directions for future work] is to extend the model on which FogTorchΠ is based…to include cost information to get a richer classification of eligible deployments” (pg. 114, § VI); but does not elaborate, and  Brogi does not anticipate wherein the resource analysis results comprise a cost estimate for computational resources based on the resource analysis request or that at least one of the constraints comprises a maximum and/or minimum spend.


However the described ‘future work’ can now be found in Brogi2, which teaches the limitations the resource analysis results comprise a cost estimate for computational resources based on the resource analysis request and a constraint comprises a maximum and/or minimum spend (budget constraints) in at least pg. 68, Abstract; pg. 72-73, § 4).
“we present a novel cost model for estimating the cost of deploying IoT applications to Fog infrastructures. We show how the inclusion of the cost model in the FogTorchΠ open-source prototype permits to determine eligible deployments of multi-component applications to Fog infrastructures and to rank them according to their QoS-assurance, Fog resource consumption and cost” (pg. 68, Abstract)…Fig 4 only shows the five output deployments that satisfy the QoS and budget constraints imposed by the system integrators” (pg. 73, § 5, para. 3).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to extend Brogi with Brogi2 for the reasons described by the author(s) (Brogi pg. 114, § VI; Brogi2 pg. 69, col. 1, para. 2).

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Brogi et al. (How to best deploy your Fog applications, probably) in view of Ghaleb et al. (A Performance Simulation Tool for the Analysis of Data Gathering in Both Terrestrial and Underwater Sensor Networks).

Claim 3:
Brogi discloses the limitations as shown in the rejections above. Brogi’s exemplary embodiment does not include any mobile fog nodes and accordingly does not specifically disclose the deployment simulation comprises: simulating deployment of one or more vehicles to collect data based on the prioritization schedule. 
Ghaleb, however, discloses (pg. 4190, Abstract) an analogous simulation tool to evaluate and plan sensor deployments. Ghaleb further discloses the simulator simulating the deployment of a mobile data collector to collect data along a generated path and teaches the limitations deployment simulation comprises: simulating deployment of one or more vehicles (mobile elements (MEs)/mobile data collector)to collect data based on the prioritization schedule (simulated sensor deployment); and simulating processing of the collected data based on the prioritization schedule (see at least pg. 4192; 4195-4797; pg. 4201, col. 2,). 
“simulator enables two types of paths to be constructed. One of the paths is the shortest path tree, and the other path is a full path tree… the full path scenario, which connects each node with all its neighboring nodes that are within the respective transmission range. The process of a node starts from the BS, subsequently moving to the nearest neighboring node…The second path that is constructed provided by the developed simulator is the shortest path tree (pg. 4196)…The data gathering occurs via a multi-hop manner to reach the BS for subsequent processing. Selecting Data Gathering Scheme: The completion of constructing the shortest path tree in the previous section is followed by selecting the data gathering scheme. In this section, the polling points mechanism is adopted for local data aggregation purposes. In addition, the developed simulator supports the mobile data gathering scheme. In this scheme, certain nodes called polling points will be selected among all sensor nodes, which are responsible for the local data aggregation of other nodes” (pg. 4197).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to extend Brogi’s deployment simulator with the mobile data collector path construction and estimation provided by Ghaleb’s to identify data gathering opportunities and techniques that produce energy savings (pg. 4192).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Brogi et al. (How to best deploy your Fog applications, probably) in view of Abdelhamid et al (Vehicle as a Resource (VaaR)).


Claim 10:
Brogi discloses the limitations as shown in the rejections above. Brogi does not specifically disclose the deployment simulation is executed on one or more autonomous vehicles in a fleet of autonomous vehicles.
However, it is well-known in the art that modern vehicles include processor(s) which are essentially indistinguishable from those found in a desktop computer or laptop, and known to utilize said processors to execute application software, as evidenced by Abdelhamid disclosing: 
“Advanced in-vehicle computers are currently available, some almost as powerful as personal computers, such as those in [5] with dual core processors up to 2.8 GHz and storage capabilities in Gigabytes…With such powerful computing resources, it is foreseen that computing tasks would be offloaded to vehicles…Currently there is an emerging vision of utilizing intelligent vehicles for cloud services. With sensing, computing, and storage resources, and abundant power supply and communication modules, a vehicle can work as a powerful cloud…Olariu et al., introduced the term ‘autonomous vehicular clouds’ (AVCs), arguing that in-vehicle resources may be underutilized by traditional vehicular applications as motivation to take vehicular networks to the clouds…VaaR-Cloud has been proposed as a mobile experimental laboratory in areas with limited facilities that hinder the use of a remote service. Another scenario utilizes idle parked vehicles in a parking lot of a company as a distributed computing asset. Tasks can be offloaded to vehicles during the workday in lieu of building or renting an outsource infrastructure” (pg. 13-14, § “VaaR-Data Storage and Computing”)

It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify Brogi to execute their FogTorchΠ deployment evaluation program, including the simulation, on an autonomous vehicle as taught by Abdelhamid in order to take advantage of resources otherwise left idle and increase the system’s computing efficiency (Abdelhamid pg. 14 col. 1 and pg. 16).



Claims 12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brogi et al. (How to best deploy your Fog applications, probably) in view of Mohamed et al. (UAVFog: A UAV-Based Fog Computing for Internet of Things).

Brogi discloses the limitations as shown in the rejections below:
a global analysis cloud (Cloud datacenter); and a computing system (FogTorchΠ) comprising a scheduling module, a simulation module, and a processing module, wherein the computing system further comprises one or more computer processors and a non-transitory medium comprising computer-executable instructions that, when executed by the one or more computer processors, implement steps of…receiving a resource analysis request (to evaluate/estimate deployment alternatives) including one or more constraints (requirements/constraints), (pg. 106; pg. 105, § I, 3-5; pg. 108, Fig. 1 and 2; pg. 110, Fig. 5;). 
“FogTorchΠ permits to express…processing and QoS requirements of an application, and it determines deployments of the application over the Fog infrastructure that meet all such requirements.”

generating a prioritization schedule (set of preprocessed requested sensor/”Thing” bindings and/or candidate deployments) based on the constraints; executing a deployment simulation to generate resource analysis results (eligible deployments and associated “QoS-assurance” and “Fog resource consumption” metrics)  (pg. 109, col. 1; pg. 110, col. 1). See also extended example pg. 110-111, § IV. Exemplary quotation:
“FogTorchΠ is run a sufficiently large number of times and, at each run, it inputs a particular Fog infrastructure, choosing a QoS profile for each communication link…The output is the set of eligible deployments generated at each run. At the end of the simulation, results from all runs are aggregated by computing two metrics for each obtained eligible deployment: QoS-assurance… Fog resource consumption” (pg. 110, col. 1). 

Processing (sort/organize; generate corresponding scatterplots/ visualizations) the resource analysis results; and transmitting the processed resource analysis results to one more devices associated with the resource analysis request (pg. 110, § IV, para. 1):
“FogTorchΠ outputs all eligible deployments, accompanied by their QoS-assurance and Fog resources consumption values. The final choice of a particular deployment among the eligible candidates is however left to users (the IT experts in this example), leaving them the freedom of choosing how to trade-off between achievable QoS-assurance and Fog resources consumption (and possibly also taking into account other application specific, technical or business considerations). To help decision making, for all questions we discuss the eligible deployments, displayed as scatter plots on the axes QoS-assurance and Fog resource consumption.”

Brogi’s exemplary embodiment does not include any mobile fog nodes and accordingly does not specifically disclose autonomous mobile vehicle implementations. 
Mohamed, however, discloses (pg. 1, Abstract; pg. 3, col. 1) an analogous Fog computing platform which includes Fog nodes implemented via UAVs (autonomous mobile vehicle implementations) “UAVFog is a UAV capable of working as a fog node” ( pg. 3, col. 1).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify Brogi to also utilize UAVFogs as taught by Mohamed because “UAVFog provides fast deployment of fog capabilities at remote or challenging locations to effectively support dynamic IoT applications.”

Claims 15-18:
The combination of Brogi/Mohamed discloses the limitations as shown in the rejections above. Regarding claims 15-18, they stand rejected under the same rationale as described above for claims 4, 5, 7 and 9, respectively.

Claims 19:
Regarding claim 19, Examiner notes the rejections under 112(b) above. In Brogi’s description on pg. 110 there is no suggestion of a delay between the completion of the simulation and displaying the scatterplot, and is reasonably construed as performed in real-time or substantially real-time.

Claim 20:
The combination of Brogi/Mohamed discloses the limitations as shown in the rejections above. Brogi further implicitly teaches determining that the resource analysis results do not exceed a predefined threshold of computational expenditure; and in response to the determination, deploying a set of computational resources according to the deployment simulation in at least pg. 110, col. 1, last para. through col. 2, para. 3.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brogi et al. (How to best deploy your Fog applications, probably) in view of Mohamed et al. (UAVFog: A UAV-Based Fog Computing for Internet of Things) in view of Brogi2 (Deploying Fog Applications: How Much Does It Cost, By the Way?).

Claims 13:
The combination of Brogi/Mohamed discloses the limitations as shown in the rejections above. Regarding claim 13, it stands rejected under the same rationale as described above for claim 2.



Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Brogi et al. (How to best deploy your Fog applications, probably) in view of Mohamed et al. (UAVFog: A UAV-Based Fog Computing for Internet of Things) in view of Ghaleb et al. (A Performance Simulation Tool for the Analysis of Data Gathering in Both Terrestrial and Underwater Sensor Networks).

Claims 14:
The combination of Brogi/Mohamed discloses the limitations as shown in the rejections above. Regarding claim 14, it stands rejected under the same rationale as described above for claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
“Virtual Vehicle Coordination for Vehicles as Ambient Sensing Platforms” discloses methods for coordinating vehicular sensors.
“CarTel: A Distributed Mobile Sensor Computing System” discloses a distributed sensor computing platform implemented on vehicles.
“QoS-Aware Deployment of IoT Applications Through the Fog” related to Brogi.
US 20200137142 A1method for offloading vehicle data from a vehicle
US 20190116511 A1r and US 20150244826 A1 are directed to mobile sensing applications and/or infrastructure.
US 20120215893 A1 is directed to budget constrained sensor deployment.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/P. M./
Paul Mills
08/01/2022

/EMERSON C PUENTE/       Supervisory Patent Examiner, Art Unit 2196